As filed with the Securities and Exchange Commission on November 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.5% Aerospace & Defense - 1.8% Hexcel Corporation (a) $ Air Freight & Logistics - 1.1% UTI Worldwide, Inc. (b) Auto Components - 1.2% Group 1 Automotive, Inc. Banks - 3.9% Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Biotechnology - 1.3% PAREXEL International Corporation (a) Capital Markets - 0.9% Evercore Partners, Inc. - Class A Chemicals - 1.6% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Services & Supplies - 3.1% Insperity, Inc. Interface, Inc. - Class A Mobile Mini, Inc. (a) Communications Equipment - 4.8% Arris Group Inc. (a) Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) NICE Systems Limited - ADR (a)(b) Consumer Finance - 3.2% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 1.1% LKQ Corporation (a) Diversified Consumer Services - 1.1% American Public Education Inc. (a) Electrical Equipment & Instruments - 3.8% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated (a) Woodward Inc. Electronic Equipment & Instruments - 2.3% Anixter International Inc. National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Energy Equipment & Services - 2.9% Atwood Oceanics, Inc. (a) C&J Energy Services Inc. (a) CARBO Ceramics Inc. Dril-Quip, Inc. (a) Food & Drug Retailing - 1.2% Ruddick Corporation Health Care Equipment & Supplies - 4.9% DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 5.8% Catalyst Health Solutions, Inc. (a) Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) PSS World Medical, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 1.0% BJ's Restaurants, Inc. (a) Household Durables - 0.8% Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 1.3% AmTrust Financial Services, Inc. Internet Software & Services - 3.6% The Active Network, Inc. (a) Digital River, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Leisure Equipment & Products - 0.7% Brunswick Corporation Machinery - 8.3% Actuant Corporation - Class A Albany International Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a)(b) Marine - 1.1% Kirby Corporation (a) Media - 2.1% Cinemark Holdings, Inc. Live Nation Inc. (a) Metals & Mining - 2.8% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 5.3% Approach Resources Inc. (a) Brigham Exploration Company (a) Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Paper & Forest Products - 0.3% Louisiana-Pacific Corporation (a) Pharmaceuticals - 0.7% Endo Pharmaceuticals Holdings Inc. (a) Real Estate - 0.9% FirstService Corporation (a)(b) Semiconductor Equipment & Products - 1.1% Cirrus Logic, Inc. (a) Software - 4.6% Aspen Technology, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 6.7% DSW Inc. - Class A Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vera Bradley, Inc. (a) Textiles, Apparel & Luxury Goods - 2.4% Crocs, Inc. (a) The Warnaco Group, Inc. (a) Thrifts & Mortgage Finance - 0.8% Capitol Federal Financial Inc. Trading Companies & Distributors - 1.1% WESCO International, Inc. (a) Wireless Telecommunication Services - 1.1% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $612,755,804) SHORT-TERM INVESTMENTS - 5.5% Money Market Funds (c) - 5.5% Dreyfus Government Cash ManagementFund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $40,268,557) Total Investments - 100.0% (Cost $653,024,361) Liabilities in Excess of Other Assets - (0.0)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Small-Mid Cap Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 92.2% Aerospace & Defense - 4.6% BE Aerospace, Inc.(a) $ HexcelCorporation(a) Air Freight & Logistics - 1.3% UTI Worldwide, Inc.(b) Auto Components - 1.9% GentexCorporation Banks - 1.6% Prosperity Bancshares, Inc. Capital Markets - 3.8% Affiliated Managers Group, Inc.(a) Raymond James Financial, Inc. Chemicals - 2.1% FMC Corporation Commercial Services & Supplies - 1.9% Waste Connections, Inc. Communications Equipment - 3.4% Brocade Communications Systems,Inc.(a) F5 Networks, Inc.(a) Consumer Finance - 2.1% Cash America International, Inc. Containers & Packaging - 1.6% Silgan HoldingsInc. Distributors - 2.4% LKQ Corporation(a) Diversified Financials - 2.0% THE NASDAQ OMX Group, Inc.(a) Electrical Equipment & Instruments - 2.1% AMETEK, Inc. Electronic Equipment & Instruments - 2.9% Anixter International Inc. National Instruments Corporation Energy Equipment & Services - 2.9% CARBO Ceramics Inc. Core Laboratories N.V. (b) Health Care Equipment & Supplies - 3.0% IDEXX Laboratories, Inc.(a) PerkinElmer, Inc. Health Care Providers & Services - 7.5% Allscripts Healthcare Solutions, Inc.(a) Catalyst Health Solutions, Inc.(a) Health Management Associates Inc. -Class A(a) HMS Holdings Corporation(a) Household Durables - 1.8% Williams-Sonoma, Inc. Insurance - 1.9% AmTrust Financial Services, Inc. Leisure Equipment & Products - 2.0% Polaris Industries Inc. Machinery - 6.8% Actuant Corporation - Class A AGCO Corporation(a) Gardner Denver Inc. Valmont Industries, Inc. Metals & Mining - 1.0% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 6.1% Brigham Exploration Company(a) Rosetta Resources, Inc.(a) SM Energy Company Pharmaceuticals - 1.6% Endo Pharmaceuticals Holdings Inc.(a) Semiconductor Equipment & Products - 2.2% Cirrus Logic, Inc.(a) Software - 8.3% ANSYS, Inc.(a) Nuance Communications, Inc.(a) Pegasystems Inc. TIBCO Software Inc.(a) Specialty Retail - 6.8% Dick's Sporting Goods, Inc.(a) DSWInc. - Class A Tractor SupplyCompany Textiles, Apparel & Luxury Goods - 3.5% Crocs, Inc.(a) The Warnaco Group,Inc.(a) Trading Companies & Distributors - 1.5% WESCO International, Inc.(a) Wireless Telecommunication Services - 1.6% MetroPCS Communications, Inc.(a) TOTAL COMMON STOCKS (Cost$18,549,060) SHORT-TERM INVESTMENTS - 13.9% Money Market Funds (c) - 13.9% Dreyfus Government Cash ManagementFund - Institutional Shares, 0.00% Federated Government Obligations Fund -Institutional Shares, 0.01% Federated Treasury Obligations Fund -Institutional Shares, 0.01% SEI Daily Income Trust Government Fund - Class A, 0.05% The Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERMINVESTMENTS (Cost$2,524,667) Total Investments-106.1% (Cost$21,073,727) Liabilities in Excess of Other Assets - (6.1)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.7% Aerospace & Defense - 3.1% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 0.7% GentexCorporation Banks - 6.7% Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc.(a) Wells Fargo &Company Beverages - 3.4% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.8% Celgene Corporation(a) Chemicals - 6.7% Airgas, Inc. Calgon Carbon Corporation(a) E. I. du Pont de Nemours andCompany FMC Corporation Monsanto Company Commercial Services & Supplies - 1.0% Waste Connections, Inc. Computers & Peripherals - 4.9% Apple Inc.(a) EMC Corporation(a) International BusinessMachinesCorporation Construction & Engineering - 0.6% Foster Wheeler AG(a)(b) Construction Materials - 1.5% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Financial Services - 0.9% JPMorgan Chase &Co. Diversified Telecommunication Services - 1.1% AT&T Inc. Electrical Equipment & Instruments - 4.0% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.7% National Instruments Corporation Trimble Navigation Limited(a) Energy Equipment & Services - 0.5% National Oilwell Varco Inc. Food & Drug Retailing - 1.3% Walgreen Company Health Care Equipment & Supplies - 5.6% Covidien plc(b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(a) Health Care Providers & Services - 0.5% Express Scripts, Inc.(a) Household Durables - 1.4% Jarden Corporation Household Products - 4.2% Kimberly-ClarkCorporation The Procter & GambleCompany Insurance - 0.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.5% Amazon.com, Inc.(a) Internet Software & Services - 2.3% Akamai Technologies, Inc.(a) Google Inc. - Class A(a) Machinery - 3.0% Danaher Corporation Valmont Industries, Inc. Marine - 2.1% KirbyCorporation(a) Media - 1.5% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 2.0% Newmont Mining Corporation Titanium Metals Corporation Oil & Gas & Consumable Fuels - 10.8% Cabot Oil & Gas Corporation ConocoPhillips Encana Corporation(b) EOG Resources, Inc. Exxon MobilCorporation Noble Energy, Inc. Peabody Energy Corporation Range ResourcesCorporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 4.9% Abbott Laboratories Johnson & Johnson Pfizer Inc. Road & Rail - 1.6% Kansas City Southern(a) Union Pacific Corporation Software - 4.5% Adobe SystemsIncorporated(a) MicrosoftCorporation Nuance Communications, Inc.(a) OracleCorporation Specialty Retail - 4.8% PetSmart,Inc. Tiffany & Co. Tractor SupplyCompany Textiles, Apparel & Luxury Goods - 1.3% VF Corporation TOTAL COMMON STOCKS (Cost$73,563,377) SHORT-TERM INVESTMENTS - 4.5% Money Market Funds (c) - 4.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERMINVESTMENTS (Cost$3,772,735) Total Investments-99.2% (Cost$77,336,112) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Balanced Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 66.5% Aerospace & Defense - 1.6% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 1.1% United Parcel Service, Inc. - Class B Banks - 3.3% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.0% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.9% Celgene Corporation(a) Charles River LaboratoriesInternational, Inc.(a) Chemicals - 3.9% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours andCompany FMC Corporation Monsanto Company Commercial Services & Supplies - 1.1% Waste Management, Inc. Communications Equipment - 0.6% Harris Corporation Computers & Peripherals - 4.0% Apple Inc.(a) EMC Corporation(a) International Business MachinesCorporation Construction Materials - 0.8% Martin Marietta Materials, Inc. Containers & Packaging - 0.6% Ball Corporation Diversified Financial Services - 1.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 1.0% Emerson Electric Co. Electronic Equipment & Instruments - 0.9% National Instruments Corporation Energy Equipment & Services - 0.8% Schlumberger Limited(b) Food & Drug Retailing - 2.8% CVS Caremark Corporation Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 1.9% PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(a) Health Care Providers & Services - 2.1% Catalyst Health Solutions, Inc.(a) Express Scripts, Inc.(a) Household Products - 2.9% Colgate-Palmolive Company Kimberly-ClarkCorporation The Procter & Gamble Company Industrial Conglomerates - 0.8% General Electric Company Insurance - 1.1% Prudential Financial, Inc. Internet Catalog & Retail - 1.3% Amazon.com, Inc.(a) Internet Software & Services - 1.6% Akamai Technologies, Inc.(a) Google Inc. - Class A(a) IT Consulting & Services - 1.9% Accenture plc - Class A(b) Automatic Data Processing, Inc. Machinery - 1.8% Danaher Corporation Pall Corporation Media - 3.3% CBS Corporation - Class B DIRECTTV - Class A(a) Time Warner Inc. The Walt Disney Company Multiline Retail - 0.9% Kohl's Corporation Oil & Gas & Consumable Fuels - 8.8% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc.(a) Devon Energy Corporation EOG Resources, Inc. Exxon MobilCorporation Pioneer Natural Resources Company Range ResourcesCorporation SM Energy Company The Williams Companies, Inc. Personal Products - 1.0% Avon Products, Inc. Pharmaceuticals - 2.0% Abbott Laboratories Teva Pharmaceutical Industries Ltd. -ADR(b) Software - 2.6% Adobe SystemsIncorporated(a) Nuance Communications, Inc.(a) Oracle Corporation Specialty Retail - 1.7% The Home Depot,Inc. O'Reilly Automotive, Inc.(a) Textiles, Apparel & Luxury Goods - 0.9% VF Corporation Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost$11,528,271) Principal CORPORATE BONDS - 32.2% Amount Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 0.9% Wells Fargo & Company: 5.25%, 10/23/2012 3.75%, 10/01/2014 Beverages - 1.9% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Biotechnology - 1.0% Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.6% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Chemicals - 2.2% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Computers & Peripherals - 1.8% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.9% JPMorgan Chase & Co.: 1.65%, 09/30/2013 2.05%, 01/24/2014 Diversified Telecommunication Services - 1.8% AT&T Inc. 5.10%, 09/15/2014 Verizon Communications Inc.: 4.35%, 02/15/2013 3.00%, 04/01/2016 Electric Utilities - 1.3% Duke Energy Corporation 3.95%, 09/15/2014 Georgia Power Company 1.30%, 09/15/2013 Electrical Equipment & Instruments - 0.4% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.9% Agilent Technologies, Inc. 2.50%, 07/15/2013 Food & Drug Retailing - 1.4% CVS Caremark Corporation: 3.25%, 05/18/2015 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.2% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 1.9% Covidien International Finance S.A. (b): 1.875%, 06/15/2013 2.80%, 06/15/2015 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.20%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.25%, 03/01/2016 Industrial Conglomerates - 0.5% General Electric Company 5.00%, 02/01/2013 Insurance - 1.2% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.625%, 09/17/2012 Internet & Catalog Retail - 0.6% eBay Inc. 0.875%, 10/15/2013 Machinery - 0.7% Danaher Corporation 1.30%, 06/23/2014 Media - 1.5% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.9% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy,Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Shell International Finance BV (b) 1.875%, 03/25/2013 Pharmaceuticals - 0.9% Abbott Laboratories 5.15%, 11/30/2012 Teva Pharmaceutical Industries Ltd. (b) 3.00%, 06/15/2015 Semiconductor Equipment & Products - 0.6% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 1.9% Adobe Systems Incorporated 3.25%, 02/01/2015 Oracle Corporation 3.75%, 07/08/2014 TOTAL CORPORATE BONDS (Cost$6,152,269) SHORT-TERM INVESTMENTS - 1.0% Corporate Bonds - 0.8% Express Scripts, Inc. 5.25%, 06/15/2012 Money Market Fund (c) - 0.2% Federated Government Obligations Fund -Institutional Shares, 0.01% TOTAL SHORT-TERMINVESTMENTS (Cost$201,692) Total Investments-99.7% (Cost$17,882,232) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Fixed Income Fund Schedule of Investments September 30, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 91.2% Aerospace & Defense - 3.8% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins,Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 1.2% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Beverages - 3.3% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Biotechnology - 1.9% Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 4.50%, 04/01/2021 Building Products - 1.7% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 3.4% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Morgan Stanley 4.50%, 08/30/2015 5.00%, 08/31/2025 Callable 11/30/2011 Chemicals - 4.7% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 5.25%, 11/15/2014 Commercial Services & Supplies - 0.7% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.7% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 3.3% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business MachinesCorporation: 2.10%, 05/06/2013 5.70%, 09/14/2017 Containers & Packaging - 3.7% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 6.625%, 03/15/2018 Callable 03/15/2012 5.75%, 05/15/2021 Callable 11/15/2015 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Financial Services - 0.7% JPMorgan Chase & Co. 4.25%, 10/15/2020 Diversified Telecommunication Services - 5.2% AT&T Inc. 5.10%, 09/15/2014 CenturyLink Inc.: 5.15%, 06/15/2017 6.15%, 09/15/2019 6.45%, 06/15/2021 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.8% Agilent Technologies, Inc. 2.50%, 07/15/2013 Energy Equipment & Services - 1.0% Weatherford International, Inc. 6.35%, 06/15/2017 Food & Drug Retailing - 5.5% CVS Caremark Corporation: 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.4% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.4% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 DENTSPLY International Inc. 2.75%, 08/15/2016 Medtronic,Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 2.6% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.7% McDonald's Corporation 5.35%, 03/01/2018 Household Durables - 2.5% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 1.3% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 1.9% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 2.4% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc.: 3.625%, 09/17/2012 2.75%, 01/14/2013 IT Consulting & Services - 0.7% Western Union Company: 5.40%, 11/17/2011 5.93%, 10/01/2016 Media - 3.7% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 1.1% Alcoa Inc.: 6.00%, 01/15/2012 5.55%, 02/01/2017 Multiline Retail - 1.9% Family Dollar Stores, Inc. 5.00%, 02/01/2021 Kohl's Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 9.8% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Enterprise Products Operating LLC: 4.60%, 08/01/2012 3.20%, 02/01/2016 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Noble Energy,Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Peabody Energy Corporation 6.50%, 09/15/2020 Range ResourcesCorporation 8.00%, 05/15/2019 Callable 05/15/2014 Pharmaceuticals - 3.5% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 1.2% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union PacificCorporation 6.125%, 01/15/2012 Semiconductor Equipment & Products - 2.8% Analog Devices, Inc. 3.00%, 04/15/2016 Applied Materials, Inc. 2.65%, 06/15/2016 National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.5% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 3.75%, 07/08/2014 Specialty Retail - 1.8% Lowe's Companies, Inc. 5.00%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost$148,822,386) PREFERRED STOCKS - 2.4% Shares Capital Markets - 1.3% The Goldman Sachs Group, Inc. Merrill Lynch Preferred Capital Trust III Callable 12/19/2011 Diversified Financial Services - 1.1% JPMorgan Chase Capital XIV Callable 12/19/2011 TOTAL PREFERRED STOCKS (Cost$4,701,733) Principal U.S. GOVERNMENT & AGENCY ISSUES - 4.7% Amount Fannie Mae - 0.7% 5.00%, 03/15/2016 $ Federal Home Loan Bank - 1.0% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.2% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 0.8% 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost$7,313,091) SHORT-TERM INVESTMENT - 1.1% Money Market Fund (b) - 1.1% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost$1,860,625) Total Investments-99.4% (Cost$162,697,835) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM International Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value (US$) COMMON STOCKS - 96.1% AUSTRALIA - 7.0% Banks - 2.4% Australia and New Zealand Banking Group Limited $ National Australia Bank Limited Westpac Banking Corporation Commercial Services & Supplies - 0.7% Brambles Limited Containers & Packaging - 0.9% Amcor Limited Diversified Operations - 0.8% BHP Billiton Limited Diversified Telecommunication Services - 0.6% Telstra Corporation Limited Metals & Mining - 0.8% Iluka Resources Limited Newcrest Mining Limited Multiline Retail - 0.3% Myer Holdings Ltd. Oil & Gas & Consumable Fuels - 0.5% Woodside Petroleum Limited Total Australia DENMARK - 0.4% Beverages - 0.4% Carlsberg A/S - B Shares Total Denmark FRANCE - 5.4% Auto Components - 0.3% Michelin (CGDE) - B Shares Food Products - 2.5% DANONE S.A. Insurance - 0.2% AXA SA Road & Rail - 2.4% Groupe Eurotunnel SA Total France GERMANY - 6.7% Chemicals - 3.9% Bayer AG Diversified Telecommunication Services - 1.7% Deutsche Telekom AG Machinery - 1.1% MAN SE Total Germany HONG KONG - 1.9% Banks - 0.0% China Minsheng Banking Corp., Ltd. Electric Utilities - 0.8% Cheung Kong Infrastructure Holdings Limited Hongkong Electric Holdings Limited Electronic Equipment & Instruments - 0.1% Foxconn International Holdings Ltd (a) Insurance - 0.3% AIA Group Ltd Media - 0.2% Television Broadcasts Limited Real Estate - 0.5% Sun Hung Kai Properties Limited Swire Pacific Limited - A Shares Total Hong Kong IRELAND - 1.4% Airlines - 1.4% Ryanair Holdings plc - ADR (a) Total Ireland ITALY - 1.5% Electric Utilities - 1.4% Enel S.p.A. Textiles, Apparel & Luxury Goods - 0.1% Prada S.p.A. (a) Total Italy JAPAN - 23.5% Airlines - 0.3% Skymark Airlines Inc. Auto Components - 0.4% AISIN SEIKI CO., LTD. Automobiles - 2.1% NISSAN MOTOR CO., LTD. Toyota Motor Corporation Banks - 2.8% Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Building Products - 1.6% JS Group Corporation Nippon Sheet Glass Company, Limited Chemicals - 0.5% Mitsubishi Chemical Holdings Corporation Commercial Services & Supplies - 1.0% SECOM CO., LTD. Distributors - 1.0% MITSUI & CO., LTD. Diversified Telecommunication Services - 1.1% NIPPON TELEGRAPH AND TELEPHONE CORPORATION (NTT) Electrical Equipment - 0.1% USHIO, INC. Electronic Equipment & Instruments - 2.5% Hitachi, Ltd. NIDEC CORPORATION Sony Corporation YOKOGAWA ELECTRIC CORPORATION (a) Food & Staples Retailing - 0.7% Seven & I Holdings Co., Ltd. Household Durables - 0.6% JVC KENWOOD Holdings, Inc. (a) Metals & Mining - 0.9% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION Multiline Retail - 0.4% Don Quijote Co., Ltd. Office Electronics - 0.5% CANON INC. Pharmaceuticals - 1.0% Mitsubishi Tanabe Pharma Corporation Professional Services - 0.8% DENTSU INC. Real Estate - 2.2% DAITO TRUST CONSTRUCTION CO., LTD. Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Sumitomo Realty & Development Co., Ltd. Road & Rail - 1.1% East Japan Railway Company Semiconductor Equipment & Products - 0.8% Tokyo Electron Limited Wireless Telecommunication Services - 1.1% NTT DOCOMO, INC. 80 Total Japan NETHERLANDS - 8.0% Aerospace & Defense - 2.0% European Aeronautic Defence and Space Company Diversified Financial Services - 1.8% ING Groep N.V. (a) Food Products - 1.2% Unilever NV Oil & Gas & Consumable Fuels - 3.0% Royal Dutch Shell plc - Class A Total Netherlands SINGAPORE - 0.8% Banks - 0.8% United Overseas Bank Limited Total Singapore SWEDEN - 1.3% Wireless Telecommunication Services - 1.3% Telefonaktiebolaget LM Ericsson - B Shares Total Sweden SWITZERLAND - 11.0% Capital Markets - 2.6% UBS AG (a) Pharmaceuticals - 7.1% Novartis Ag Roche Holding AG Textiles, Apparel & Luxury Goods - 1.3% Swatch Group AG Total Switzerland THAILAND - 0.2% Banks - 0.2% Siam Commercial Bank Public Company Limited Total Thailand UNITED KINGDOM - 27.0% Aerospace & Defense - 3.8% Cobham plc Rolls-Royce Holdings plc (a) Airlines - 1.7% International Consolidated Airlines Group SA (a) Banks - 2.0% Royal Bank of Scotland Group plc (a) Beverages - 1.1% SABMiller plc Capital Markets - 0.4% Origo Partners plc (a) Diversified Telecommunication Services - 0.7% BT Group plc Food & Staples Retailing - 0.1% William Morrison Supermarkets plc (a) Metals & Mining - 3.8% Fresnillo plc Kazakhmys plc Randgold Resources Limited Sable Mining Africa Ltd. (a) Zanaga Iron Ore Company Ltd. (a) Oil & Gas & Consumable Fuels - 3.2% BG Group plc BP plc Cairn Energy plc (a) Pharmaceuticals - 2.3% AstraZeneca plc Specialty Retail - 0.9% Kingfisher plc Tobacco - 3.8% British American Tobacco plc Imperial Tobacco Group plc Wireless Telecommunication Services - 3.2% Vodafone Group plc Total United Kingdom TOTAL COMMON STOCKS (Cost $14,024,677) WARRANTS - 0.3% GERMANY - 0.3% Banks - 0.3% Deutsche Bank AG London LEPO Expiration: 02/28/2018 TOTAL WARRANTS (Cost $47,570) SHORT-TERM INVESTMENT - 0.1% Money Market Fund (b) - 0.1% Dreyfus Cash Management Fund - Institutional Shares, 0.00% TOTAL SHORT-TERM INVESTMENT (Cost $16,682) Total Investments - 96.5% (Cost $14,088,929) Other Assets in Excess of Liabilities - 3.5% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. LEPO Low exercise price option. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. At September 30, 2011, the securities in the Fund, except for cash equivalents, were adjusted to fair value using IDC factors. Forward Currency Exchange Contracts At September 30, 2011, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $57,820 as of September 30, 2011.The terms of the open contracts are as follows: Settlement Currency to Currency to Date be Delivered be Received Asset Liability 10/7/11 USD $- 10/7/11 EURO 10/7/11 AUD 10/7/11 USD - 10/7/11 EURO 10/7/11 USD - 10/7/11 GBP 10/7/11 USD 1,607 10/21/11 AUD 10/21/11 EURO $ 1,378 10/21/11 EURO 10/21/11 SGD 6,746 10/21/11 EURO 10/21/11 AUD 7,424 10/21/11 EURO 10/21/11 CHF 10/21/11 CHF 10/21/11 EURO 10/21/11 EURO 10/21/11 DKK 10/21/11 EURO 10/21/11 GBP 10/21/11 EURO 10/21/11 HKD - 10/27/11 EURO 10/27/11 ILS 10/21/11 EURO 10/21/11 JPY 10/21/11 EURO 10/21/11 NOK 10/21/11 EURO 10/21/11 SEK 10/21/11 GBP 10/21/11 EUR 10/21/11 JPY 10/21/11 EUR $ 137,870 AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EURO Euro GBP British Pound HKD Hong Kong Dollar ILS Israeli Shekel JPY Japanese Yen NOK Norwegian Kroner SEK Swedish Krona SGD Singapore Dollar USD U.S. Dollar The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Value Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.7% Aerospace & Defense - 1.4% Honeywell InternationalInc. $ Air Freight & Logistics - 1.5% C.H. Robinson Worldwide, Inc. Banks - 6.5% BOK Financial Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.6% The Coca-Cola Company PepsiCo, Inc. Building Products - 0.5% Masco Corporation Capital Markets - 0.9% Lazard Ltd. - Class A(b) Chemicals - 6.3% Celanese Corporation- Series A FMC Corporation Monsanto Company Praxair, Inc. Commercial Services & Supplies - 2.8% Robert Half International, Inc. Waste Management, Inc. Communications Equipment - 2.0% Brocade Communications Systems,Inc.(a) Cisco Systems, Inc. Computers & Peripherals - 4.1% EMC Corporation(a) International Business MachinesCorporation Construction & Engineering - 1.3% Jacobs Engineering Group, Inc.(a) Distributors - 1.9% LKQ Corporation(a) Diversified Financial Services - 1.8% JPMorgan Chase & Co. Diversified Telecommunication Services - 3.1% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 3.1% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 1.8% National Instruments Corporation Energy Equipment & Services - 2.3% Nabors Industries Ltd.(a)(b) Noble Corporation(b) Schlumberger Limited(b) Food & Drug Retailing - 3.4% CVS Caremark Corporation The Kroger Co. Health Care Equipment & Supplies - 3.6% Covidien plc(b) DENTSPLY International Inc. Health Care Providers & Services - 2.1% Allscripts Healthcare Solutions, Inc.(a) Industrial Power Producers & Energy Traders- 2.4% Duke Energy Corporation Insurance - 6.4% HCC Insurance Holdings, Inc. MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 1.3% Akamai Technologies, Inc.(a) IT Consulting & Services - 3.0% Accenture plc - Class A(b) Western Union Company Machinery - 1.7% Danaher Corporation Media - 3.0% Cinemark Holdings, Inc. Time Warner Inc. Multiline Retail - 2.3% Kohl's Corporation Oil & Gas & Consumable Fuels - 10.9% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc.(a) Exxon MobilCorporation Peabody Energy Corporation Range ResourcesCorporation SM Energy Company The Williams Companies, Inc. Personal Products - 0.5% Avon Products, Inc. Software - 6.3% Adobe SystemsIncorporated(a) Nuance Communications, Inc.(a) Oracle Corporation Specialty Retail - 4.9% Foot Locker, Inc. The Home Depot,Inc. PetSmart,Inc. TOTAL COMMON STOCKS (Cost$33,668,190) SHORT-TERM INVESTMENTS - 4.4% Money Market Funds (c) - 4.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% The Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost$1,666,996) Total Investments-100.1% (Cost$35,335,186) Liabilities in Excess of Other Assets - (0.1)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Growth Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.1% Aerospace & Defense - 3.4% The BoeingCompany $ Rockwell Collins, Inc. Air Freight & Logistics - 3.4% C.H. Robinson Worldwide, Inc. FedEx Corp. Beverages - 2.4% The Coca-Cola Company Chemicals - 4.1% FMC Corporation Monsanto Company Computers & Peripherals - 9.9% Apple Inc.(a) EMC Corporation(a) International Business MachinesCorporation NetApp, Inc.(a) Construction & Engineering - 1.3% Foster Wheeler AG(a)(b) Consumer Finance - 1.6% American Express Company Electrical Equipment & Instruments - 3.8% AMETEK, Inc. Emerson Electric Co. Electronic Equipment & Instruments - 2.8% National Instruments Corporation Trimble Navigation Limited(a) Energy Equipment & Services - 3.0% Dril-Quip, Inc.(a) National Oilwell Varco Inc. Food & Drug Retailing - 2.9% Costco WholesaleCorporation Health Care Equipment & Supplies - 3.6% Covidien plc(b) Zoll Medical Corporation(a) Health Care Providers & Services - 3.0% Allscripts Healthcare Solutions, Inc.(a) Express Scripts, Inc.(a) Hotels, Restaurants & Leisure - 1.6% CarnivalCorporation(b) Household Durables - 2.2% Williams-Sonoma, Inc. Household Products - 4.1% Colgate-Palmolive Company The Procter & Gamble Company Insurance - 2.0% Prudential Financial, Inc. Internet Catalog & Retail - 2.3% Amazon.com, Inc.(a) Internet Software & Services - 0.9% Google Inc. - Class A(a) Machinery - 2.4% Danaher Corporation Metals & Mining - 3.6% Carpenter Technology Corporation Reliance Steel & Aluminum Co. Oil & Gas & Consumable Fuels - 11.7% Brigham Exploration Company(a) Cabot Oil & Gas Corporation El Paso Corporation Pioneer Natural Resources Company Range ResourcesCorporation SM Energy Company Semiconductor Equipment & Products - 2.1% Cirrus Logic, Inc.(a) Software - 12.1% ANSYS, Inc.(a) Aspen Technology, Inc.(a) Citrix Systems, Inc.(a) Nuance Communications, Inc.(a) Oracle Corporation Pegasystems Inc. TIBCO Software Inc.(a) Specialty Retail - 6.9% Dick's Sporting Goods, Inc.(a) Guess?, Inc. O'Reilly Automotive, Inc.(a) Tractor SupplyCompany TOTAL COMMON STOCKS (Cost$23,462,926) SHORT-TERM INVESTMENTS - 3.4% Money Market Funds (c) - 3.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERMINVESTMENTS (Cost$955,623) Total Investments-100.5% (Cost$24,418,549) Liabilities in Excess of Other Assets - (0.5)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Small Cap Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.3% Aerospace & Defense - 1.9% HexcelCorporation(a) $ Air Freight & Logistics - 1.1% UTI Worldwide, Inc. (b) Auto Components - 1.3% Group 1 Automotive, Inc. Banks - 4.6% Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc.(a) Umpqua Holdings Corporation Biotechnology - 1.4% PAREXEL International Corporation(a) Capital Markets - 1.0% Evercore Partners, Inc. - Class A Chemicals - 1.4% Calgon Carbon Corporation(a) Cytec Industries Inc. Commercial Services & Supplies - 2.2% Insperity, Inc. Interface, Inc. - Class A Mobile Mini, Inc.(a) Communications Equipment - 3.9% Brocade Communications Systems,Inc.(a) Ciena Corporation(a) Infinera Corporation(a) NICE Systems Limited - ADR(a)(b) Consumer Finance - 3.4% Cash America International, Inc. First Cash Financial Services, Inc.(a) Containers & Packaging - 1.2% Silgan HoldingsInc. Distributors - 1.2% LKQ Corporation(a) Diversified Consumer Services - 0.8% American Public Education Inc.(a) Electrical Equipment & Instruments - 3.9% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated(a) Woodward Inc. Electronic Equipment & Instruments - 3.6% Anixter International Inc. National Instruments Corporation Rofin-Sinar Technologies, Inc.(a) Energy Equipment & Services - 3.0% Atwood Oceanics, Inc.(a) C&J Energy Services, Inc.(a) CARBO Ceramics Inc. Dril-Quip, Inc.(a) Food & Drug Retailing - 1.3% Ruddick Corporation Health Care Equipment & Supplies - 4.4% DexCom Inc.(a) Endologix, Inc.(a) MWI Veterinary Supply, Inc.(a) Zoll Medical Corporation(a) Health Care Providers & Services - 5.4% Catalyst Health Solutions, Inc.(a) Computer Programs and Systems,Inc. HMS Holdings Corporation(a) PSS World Medical, Inc.(a) Team Health Holdings, Inc.(a) Hotels, Restaurants & Leisure - 1.1% BJ's Restaurants, Inc.(a) Household Durables - 0.9% Tempur-Pedic International Inc.(a) Industrial Conglomerates - 1.0% Raven Industries, Inc. Insurance - 1.4% AmTrust Financial Services, Inc. Internet Software & Services - 3.1% The Active Network, Inc.(a) LivePerson, Inc.(a) LogMeIn, Inc.(a) Leisure Equipment & Products - 1.1% Brunswick Corporation Machinery - 9.3% Actuant Corporation - Class A Albany International Corporation -Class A Astec Industries, Inc.(a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc.(a) The Middleby Corporation(a) Westport Innovations Inc.(a)(b) Marine - 1.3% KirbyCorporation(a) Media - 2.3% Cinemark Holdings, Inc. Live Nation Inc.(a) Metals & Mining - 3.1% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.0% Approach Resources Inc.(a) Brigham Exploration Company(a) Gulfport Energy Corporation(a) Oasis Petroleum Inc.(a) Rosetta Resources, Inc.(a) Paper & Forest Products - 0.7% Louisiana-Pacific Corporation(a) Pharmaceuticals - 0.7% Endo Pharmaceuticals Holdings Inc.(a) Real Estate - 1.0% FirstService Corporation(a)(b) Semiconductor Equipment & Products - 1.3% Cirrus Logic, Inc.(a) Software - 4.9% Aspen Technology, Inc.(a) MicroStrategyIncorporated - ClassA(a) Pegasystems Inc. TIBCO Software Inc.(a) Specialty Retail - 7.2% DSWInc. - Class A Hibbett SportsInc.(a) Monro Muffler Brake, Inc. Sonic Automotive, Inc.- Class A Ulta Salon, Cosmetics & Fragrance,Inc.(a) Vera Bradley, Inc.(a) Textiles, Apparel & Luxury Goods - 2.7% Crocs, Inc.(a) The Warnaco Group,Inc.(a) Thrifts & Mortgage Finance - 0.8% Capitol Federal Financial Inc. Trading Companies & Distributors - 1.3% WESCO International, Inc.(a) Wireless Telecommunication Services - 1.1% Leap Wireless International, Inc.(a) TOTAL COMMON STOCKS (Cost$9,417,721) SHORT-TERM INVESTMENT - 1.0% Money Market Fund (c) - 1.0% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERMINVESTMENT (Cost$94,397) Total Investments-100.3% (Cost$9,512,118) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at September 30, 2011 The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2011: LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ 684,855,859 $- $- Money Market Funds 40,268,557 - - 40,268,557 Total Investments** $ 725,124,416 $- $- LKCM Small-Mid Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds 2,524,667 - - 2,524,667 Total Investments** $- $- LKCM Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds 3,772,735 - - 3,772,735 Total Investments** $- $- LKCM Balanced Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Corporate Bonds - 6,486,261 - 6,486,261 Money Market Fund 46,905 - - 46,905 Total Investments** $- LKCM Fixed Income Fund Description Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Corporate Bonds - 156,675,803 - 156,675,803 U.S. Government & Agency Issues - 8,025,382 - Money Market Fund 1,860,625 - - 1,860,625 Total Investments** $ 164,701,185 $- LKCM International Fund Other Financial Instruments* Description Level 1 Level 2 Level 3 Total Level 2 Common Stocks $- $ - Warrants - 31,097 - 31,097 - Money Market Fund 16,682 - - 16,682 Forward Currency Exchange Contracts - 57,820 Total Investments** $- Transfers out of Level 1 Transfers into Level 2 Net transfers - LKCM Aquinas Value Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds 1,666,996 - - 1,666,996 Total Investments** $- $- LKCM Aquinas Growth Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds 955,623 - - 955,623 Total Investments** $- $- LKCM Aquinas Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Fund - - Total Investments** $- $- At June 30, 2011, the securities in the International Fund were not adjusted using factors provided by the fair value vendor. The securities were adjusted at September 30, 2011.There were no significant transfers into or out of Level 1, Level 2, or Level 3 fair value measurements during the reporting period for the other Funds,as compared to their classification from the previous report. * Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. ** Additional information regarding the industry and/or geographical classifications of these investments is disclosed in the Schedule of Investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Level 1 and 2 (effective for interim and annual periods beginning after December 15, 2009) as well as additional details regarding Level 3 transactions activity (effective for interim and annual periods beginning after December 15, 2010).The Funds have disclosed the applicable requirements of this accounting standard in their financial statements. In May 2011, the FASB issued ASU No. 2011-04 "Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements"in GAAP and the International Financial Reporting Standards ("IFRSs").ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs.ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.Management is currently evaluating the impact these amendments may have on the Fund's financial statements. In March 2008, the Trust adopted an accounting standard involving disclosures of derivatives and hedging activities that is effective for fiscal years beginning after November 15, 2008.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position.Other than the International Fund, the standard does not have any impact on the Funds' financial disclosures because those Funds have not maintained any positions in derivative instruments or engaged in hedging activities during the quarter ended September 30, 2011.Additional information regarding derivative instruments and hedging activities of the International Fund is disclosed in the Schedule of Investments. The Funds may enter into forward foreign currency contracts (obligations to purchase or sell foreign currency in the future on a date and price fixed at the time the contracts are entered into) to manage the Fund's exposure to foreign currency exchange fluctuations.Each day the forward contract is open, changes in the value of the contract are recognized as unrealized gains or losses by "marking to market". When the forward contract is closed, or the delivery of the currency is made or taken, the Funds record a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund's basis in the contract.The Funds are subject to off-balance sheet risk to the extent of changes in currency exchange rates.As of September 30, 2011, the International Fund had outstanding forward foreign currency contracts as shown just after the Schedule of Investments. Item 2. Controls and Procedures. (a) The registrant’s principal executive and financial officers have reviewed the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule30a-3(b) under the 1940 Act or Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the registrant in reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)LKCM Funds By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date11/22/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date11/22/11 By (Signature and Title) /s/ Jacob D. Smith Jacob D. Smith, Chief Financial Officer Date 11/22/11
